Citation Nr: 1818914	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Beckley, West Virginia


THE ISSUE

Entitlement to reimbursement of medical expenses.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a 2007 decision by a Department of Veterans Affairs (VA) Medical Center (MC).  The current record is so incomplete, that the Board is not sure which VAMC originally denied the claim.  Given the information in the claims file, the Board made a best guess that the claim originated from the Beckley, West Virginia VAMC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim is being remanded so that any records related to the claim on appeal can be submitted.  Currently, the electronic record does not contain any details related to the claim on appeal.  VACOLS lists the claim as one for "medical expense reimbursement," and therefore that is how it is addressed above.  

VACOLS also indicates that the Veteran was notified of the denial of her claim on November 16, 2007.  She submitted a notice of disagreement (NOD) on December 3, 2007, and was issued a statement of the case (SOC) on September 3, 2008.  VACOLS also indicates that the substantive appeal (VA-9) was not received until August 28, 2014, but that the claim was certified to the Board.  The electronic record, however, does not contain any of these records.  

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's VHA medical appeal file.  A copy of that file has not been associated with the claims file (VBMS or Virtual VA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of the Veteran's VHA medical appeal file.  This includes the evidence related to the claim for a "medical expense reimbursement" as well as a copy of the Veteran's claim, initial decision, the Notice of Disagreement, the Statement of the Case, and the Veteran's substantive appeal.  All documents related to the reimbursement issue must be added to the claims file.
2.  Following any additional indicated development, the VAMC should review the claims file and readjudicate the Veteran's medical reimbursement claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




